DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 04/10/2018. 
Claims 1-20 are pending.

Specification
The use of the term Wi-Fi in paragraphs 124 and 125, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 20 is objected to because of the following informalities:  The word “and” is repeated twice. Claim 20 recites “[…] feeding the power spectral density into the filterbank to produce a fixed-length set of features; and and the method further comprises […]”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether Claim 14 is a product or method. The preamble cites a computer system but the body of the claim only recites method steps and no structure. For further examination, it is interpreted as a product claim. 
Dependent claims 15-18 are also rejected under 35 USC 112(b) because they inherit the deficiencies of their parent claims. 
Claim 2, 3, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “some” in claims 2, 3, 15, and 20 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 3-7 are also rejected under 35 USC 112(b) because they inherit the deficiencies of parent claim 2.


Claim Rejections - 35 USC § 101 – Software per se
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 U.S.C. 101 as being software per se and subsequently not falling under the four statutory categories of patent eligible subject matter. 

Regarding Claim 14:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Claim 14 is interpreted as a product claim. However, the claim does not recite the system structure that would store or perform the functions claimed, therefore, the claim is directed to software per se (see MPEP 2106.03 I.). 

Regarding dependent claims 15-18:
Dependent claims 15-18 are also rejected under 35 USC 101 because they inherit the deficiencies of their parent claims. Claims 15-18 also do not further recite any structure that would perform the functions claimed.

Claim Rejections - 35 USC § 101 – Signals per se
35 U.S.C. 101 reads as follows:



Claim 19-20 are rejected under 35 U.S.C. 101 as being software per se and subsequently not falling under the four statutory categories of patent eligible subject matter. 

Regarding Claim 19:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
No, the claim does not fall within at least one of the four categories of patent eligible subject matter. The claim recites transitory forms of signal transmission; therefore, the claim is directed to signals per se (see MPEP 2106.03 I.). In regards to “a computer readable storage medium storing instructions for execution” in claim 19, paragraph 129 of the instant specification states that “Example computer readable medium(s) include, but are not limited to, electronic, magnetic, optical, or semiconductor storage devices or systems, or any combination of the foregoing.” This clearly shows that a computer readable storage medium does not have to be hardware and cites transitory forms of signal transmission.

Regarding dependent claim 20:
Dependent claim 20 is also rejected under 35 USC 101 because it inherits the deficiencies of their parent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehzangi et al. (“IMU-Based Gait Recognition Using Convolutional Neural Networks and Multi-Sensor Fusion”) (herein thereafter Dehzangi). 

Regarding Claim 1:
Dehzangi teaches a system for gait verification using convolutional neural networks and sensor data. Dehzangi teaches: 
A computer-implemented method comprising: (Dehzangi teaches a method implemented using a wearable sensor platform with a wireless interface. [Dehzangi page 5 sec. 2.1. ¶1: “The motion sensor system employed for this study was Shimmer sensor platform, which is a wearable senor platform with wireless interface. It houses both the accelerometer and gyroscope inertial sensors.”, Abstract: “The wide spread usage of wearable sensors such as in smart watches has provided continuous access to valuable user generated data such as human motion that could be used to identify an individual based on his/her motion patterns such as, gait.”]). 
building a deep neural network for gait-based behavioral verification of user identity, the building comprising: (Dehzangi teaches a deep convolutional neural network (DCNN) for human gait identification. [Dehzangi Abstract: “In this paper, we propose a novel approach for human gait identification using time-frequency (TF) expansion of human gait cycles in order to capture joint 2 dimensional (2D) spectral and temporal patterns of gait cycles. Then, we design a deep convolutional neural network (DCNN) learning to extract discriminative features from the 2D expanded gait cycles and jointly optimize the identification model and the spectro-temporal features in a discriminative fashion.”]). 
receiving movement data describing movement, in multiple dimensions, of one or more computer systems of one or more users, the movement data comprising sensor data acquired from one or more sensors of the one or more computer systems; (Dehzangi teaches receiving 3D movement data from five sensors placed on various locations on a user through a wearable sensor system, employed in devices such as smart watches (i.e. the computer system). [Dehzangi page 5 sec. 2.1. ¶1: “A set of five inertial sensors were placed at various locations including chest, right wrist, right knee, right ankle and lower back in order to conduct a gait identification performance comparison between different sensor locations and improving the overall performance via multi-sensor fusion. […] The motion sensor system employed for this study was Shimmer sensor platform, which is a wearable senor platform with wireless interface. It houses both the accelerometer and gyroscope inertial sensors.”. page 5 sec. 2.2 ¶1: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors)”, Abstract: “The wide spread usage of wearable sensors such as in smart watches has provided
continuous access to valuable user generated data such as human motion that could be used to identify an individual based on his/her motion patterns such as, gait.”]). 
performing pre-processing of the movement data to provide processed movement data for processing by a deep neural network to extract local patterns; (Dehzangi teaches performing various preprocessing operations such as calculating magnitude and filtering before processing by a neural network. [Dehzangi page 5 sec. 2.2 ¶1-2: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors) collected during the experiment is contaminated with various noise factors such as motion artifacts, step impacts, sensor orientation and location related noises along with the necessary gait information. To alleviate the orientation related biases, resultant vectors of the triaxial sensor data (i.e., accelerometer and gyroscope recorded data) is computed using Equation (1). […] Since typical gait data for normal walking has frequency components in the range of 0.5 to 3.5 Hz, a 10-th order Butterworth bandpass filter was used to extract the required frequency components from the resultant vectors of the IMUs”, Fig. 2: 

    PNG
    media_image1.png
    631
    1159
    media_image1.png
    Greyscale
]). 
and training the deep neural network using the processed movement data; (Dehzangi teaches training the DCNN using the sensor data. [Dehzangi page 3 sec. 1 ¶6: “Therefore, in this paper, we design a deep convolutional neural network (DCNN) model that is trained for each of the sensor nodes (i.e., five inertial sensors) and the modalities (i.e., accelerometer and Gyroscope readings)”]). 
and providing the trained deep neural network for gait-based behavioral verification of user identity based on determinate vectors output from the trained deep neural network. (Dehzangi teaches using the DCNN for gait-based identification of the test subjects. [Dehzangi page 9 sec. 2.5 ¶3: “We have developed a non-parametric fully supervised DCNN model for motion-based gait authentication. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”, Abstract: “Based on our experimental results, 91% subject identification accuracy was achieved using the best individual IMU and 2DTF-DCNN.”]). 

Regarding Claim 2:
Dehzangi teaches “The method of claim 1” as seen above. Dehzangi further teaches:  
wherein the pre-processing comprises: determining magnitudes of the movement data as a composite of movement in x, y, and z dimensions; (Dehzangi teaches calculating magnitude of the sensor data as per equation 1. [Dehzangi page 5 sec. 2.2 ¶1: “To alleviate the orientation related biases, resultant vectors of the triaxial sensor data (i.e., accelerometer and gyroscope recorded data) is computed using Equation (1)”, Equation (1):                                 
                                    M
                                    a
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    R
                                    =
                                     
                                    
                                        
                                            
                                                R
                                            
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                        +
                                        
                                            
                                                R
                                            
                                            
                                                y
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                        +
                                        
                                            
                                                R
                                            
                                            
                                                z
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                              ]). ]). 
filtering out individual spikes in magnitude above a threshold as noise; (Dehzangi teaches filtering out data over a threshold of 3.5 Hz as frequencies above that would not be within normal walking frequencies and would be noise. [Dehzangi page 5 sec. 2.2 ¶1: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors) collected during the experiment is contaminated with various noise factors such as motion artifacts, step impacts, sensor orientation and location related noises along with the necessary gait information.”, page 5-6 sec. 2.2 ¶2: “Since typical gait data for normal walking has frequency components in the range of 0.5 to 3.5 Hz, a 10-th order Butterworth bandpass filter was used to extract the required frequency components from the resultant vectors of the IMUs.”]). 
performing step detection against at least some of the movement data, the step detection isolating a plurality of samples of movement data having a given number of consecutive steps that one or more corresponding users has taken; (Dehzangi teaches extracting gait cycles from the sensor data. Gait cycles are equivalent to step detection. The gait cycle extraction shows users taking a number of steps.  [Dehzangi page 6 sec. 2.3 ¶1: “Since the data collection through all the sensors is time synchronized, we extracted the gait cycles from the sensor#1 (i.e., the ankle sensor) and used the same markers for other sensors.”, page 6 sec. 2.3 ¶2: “To approximate the gait cycle frequency, the resultant vectors of accelerometer data from sensor#1 RAcc are passed through a band pass filter of rage 0.5–1.5 Hz. […] A Fourier transform is performed on the resultant data and the dominant frequency component within the range of 0.5 to 1.5 Hz is selected as the gait cycle frequency of that subject fcycle.”, Fig. 4: 
    PNG
    media_image2.png
    572
    869
    media_image2.png
    Greyscale
]). 
and extracting signal processing features from the plurality of samples. (Examiner notes that signal processing features is not well defined and is interpreted as frequencies of the samples of the movement data. Dehzangi teaches performing a Fourier transform on the movement data to transform the data to the frequency domain. [Dehzangi page 6 sec. 2.3 ¶2: Frequency Analysis consists of finding the energy distribution as a function of the frequency index ω. Therefore, it is necessary to transform the signal to the frequency domain by means of the Fourier transformation:                                 
                                    X
                                    
                                        
                                            ω
                                        
                                    
                                    =
                                     
                                    
                                        ∫
                                        
                                            x
                                            
                                                
                                                    t
                                                
                                            
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    j
                                                    t
                                                    ω
                                                
                                            
                                             
                                            d
                                            t
                                             
                                        
                                    
                                     
                                
                            where x(t) is the time domain signal. A Fourier transform is performed on the resultant data and the dominant frequency component within the range of 0.5 to 1.5 Hz is selected as the gait cycle frequency of that subject fcycle.”]). 

Regarding Claim 3:
Dehzangi teaches “The method of claim 2” as seen above. Dehzangi further teaches: 
wherein the pre-processing further comprises subtracting from at least some of the magnitudes a constant representing gravitational force. (Dehzangi teaches that the sensor at rest is assumed to be zero which means that the constant acceleration of gravitation force was subtracted out. [Dehzangi page 6 sec. 2.2 ¶3: “In our algorithm, we assume the value of the accelerometer, when the sensor device is at rest (a first few seconds recordings before subjects started the gait paradigm), to be zero.”]). 

Regarding Claim 6:
Dehzangi teaches “The method of claim 2” as seen above. Dehzangi further teaches: 
wherein the deep neural network comprises a plurality of connected rectified linear unit (ReLU) activated layers, and (Dehzangi teaches the DCNN having multiple ReLU activated layers. [Dehzangi page 9 sec. 2.5 ¶4: “We have used the following four main building blocks in the DCNN model: • Convolution. • Pooling. • Rectified linear unit (ReLU). • Fully connected layer.”, page 16 sec. 4 ¶2: “For DCNN model designed in this study, the architecture guidelines as mentioned in [39,40] were followed. […] Also, more ReLU activation layers were used across the DCNN after each convolution and pooling pair to bring in element wise non-linearity.”]). 
wherein during the training, parameters of the plurality of connected ReLU activated layers are updated. (Dehzangi teaches updating network parameters during training. Dehzangi page 9 sec. 2.5 ¶3: “Training minimizes a SoftMax loss function with respect to network parameters such as weights and biases using a gradient descent method and network parameters are updated using back propagation.”]). 

Regarding Claim 7:
Dehzangi teaches “The method of claim 6” as seen above. Dehzangi further teaches:
wherein during the training the plurality of connected ReLU activated layers perform additional feature extraction on the signal processing features extracted from the plurality of samples. (Examiner notes this claim is unclear. ReLU layers do not directly do feature extraction. ReLU layers consist of activation functions that output the input if the input is positive or 0 if negative. It will be interpreted that feature extraction will be the result after ReLU layers. Dehzangi teaches a ReLU activation layer after each convolution and pooling layer pair. The DCNN extracts features from the gait cycles (i.e. the signal processing features) extracted during preprocessing. Thus, these features result from the ReLU layers. [Dehzangi Abstract: “Then, we design a deep convolutional neural network (DCNN) learning to extract discriminative features from the 2D expanded gait cycles”, page 16 sec. 4 ¶2: “For DCNN model designed in this study, the architecture guidelines as mentioned in [39,40] were followed. […] Also, more ReLU activation layers were used across the DCNN after each convolution and pooling pair to bring in element wise non-linearity.”, Fig. 10

    PNG
    media_image3.png
    287
    969
    media_image3.png
    Greyscale
]). 

Regarding Claim 8:
Dehzangi teaches “The method of claim 1” as seen above. Dehzangi further teaches: 
wherein the training comprises feeding the processed movement data into the deep neural network for feature extraction. (Dehzangi teaches processing the movement data and subsequently inputting that movement data to the DCNN for feature extraction.  [Dehzangi page 3 sec. 1 ¶6: “Therefore, in this paper, we design a deep convolutional neural network (DCNN) model that is trained for each of the sensor nodes (i.e., five inertial sensors) and the modalities (i.e., accelerometer and Gyroscope readings) to extract individual signature patterns from the 2D expanded gait cycles and optimize the predictive identification model at the same time in a discriminative fashion.”, Fig. 2:

    PNG
    media_image1.png
    631
    1159
    media_image1.png
    Greyscale
]). 

Regarding Claim 14:
Claim 14 is a computer system claim, corresponding to computer-implemented method claim 1. The only difference is that claim 14 does cites a computer system configured to perform a method whereas claim 1 cites a computer-implemented method. Claim 14 is rejected for the same reasons as claim 1.

Regarding Claim 15:
Claim 15 is a computer system claim, corresponding to computer-implemented method claim 2. The only difference is that claim 15 does cites a computer system configured to perform a method whereas claim 2 cites a computer-implemented method. Claim 15 is rejected for the same reasons as claim 2.

Regarding Claim 17:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Zizi et al. (US20160232726A1) (herein thereafter Zizi).  

Regarding Claim 4:
Dehzangi teaches “The method of claim 2” as seen above. 
	Dehzangi does not teach “wherein the extracting comprises: determining a periodogram estimating a power spectral density; filtering-out power spectra above a predefined frequency as noise; and feeding the power spectral density into a filterbank to produce a fixed- length set of features.”

wherein the extracting comprises: determining a periodogram estimating a power spectral density; (Zizi teaches estimating a power spectral density from movement data. [Zizi ¶201: “The result of Fourier transform on the micro-motions signal is the spectral density (power spectrum or Fourier spectrum). FIG.16 illustrates an example of a spectral density taken on acceleration overtime for a tremor at the hand.”, Fig. 16: 
    
    PNG
    media_image4.png
    531
    936
    media_image4.png
    Greyscale
]). 
filtering-out power spectra above a predefined frequency as noise; (Zizi teaches filtering out frequencies higher maximum desired frequency as noise. [Zizi ¶109: “Motions with a higher frequency of interest may be considered to be noise. Accordingly, signals with a frequency higher than the maximum in desired range (e.g., 12 HZ or 30 HZ) in the raw motion signal are desirous to be filtered out.”]). 
and feeding the power spectral density into a filterbank to produce a fixed- length set of features. (Zizi teaches getting a Cepstrum from the power spectral density and then filtering out everything except for the first five peaks (i.e. the features) of the Cepstrum waveform. The first five features are the fixed-length set of features extracted for each user. [Zizi ¶197: “One type of inverse spectral analysis that may be used is a Cepstrum analysis”, ¶198: “Generally, a CEPSTRUM is the result of taking the Inverse Fourier transform (IFT) of the logarithm of the estimated spectrum of a signal”, ¶211: “Thus, the values of the amplitudes and quefrencies extracted for the first five peaks P1, P2, P3, P4, P5 can be used to distinguish the identity of users”, ¶213: “The first N features extracted from a CEPSTRUM waveform can be used to regenerate an NFP and used by the NFP authentication classifier to classify matches with authorized user calibration parameters.”, ¶222: “The first five peaks of the CEPSTRUM signal wave form are the predetermined features to be extracted for each user from the different micro-motion signals of each user.”]). 
Dehzangi, Zizi, and the instant application are analogous art because they are all directed to biometric verification via processing motion sensor data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by Dehzangi to include a power spectral density, filtering out noise in the power spectra, and inputting the power spectra into a filterbank as taught by Zizi. One would be motivated to do so to conserve power and reduce training and identification time, as suggested by Zizi (Zizi ¶277: “Training time and identification is quick, only a few seconds needed. Accordingly, the neurological algorithms can con server power and intelligently use the battery power that is usually available in mobile device electronics.”).

Regarding Claim 19:
Dehzangi teaches a system for gait verification using convolutional neural networks and sensor data. Dehzangi teaches: 
A computer program product comprising: (Dehzangi teaches a system implemented using a wearable sensor platform with a wireless interface (i.e. a computer). [Dehzangi page 5 sec. 2.1. ¶1: “The motion sensor system employed for this study was Shimmer sensor platform, which is a wearable senor platform with wireless interface. It houses both the accelerometer and gyroscope inertial sensors.”, Abstract: “The wide spread usage of wearable sensors such as in smart watches has provided continuous access to valuable user generated data such as human motion that could be used to identify an individual based on his/her motion patterns such as, gait.”]). 
building a deep neural network for gait-based behavioral verification of user identity, the building comprising: (Dehzangi teaches a deep convolutional neural network (DCNN) for human gait identification. [Dehzangi Abstract: “In this paper, we propose a novel approach for human gait identification using time-frequency (TF) expansion of human gait cycles in order to capture joint 2 dimensional (2D) spectral and temporal patterns of gait cycles. Then, we design a deep convolutional neural network (DCNN) learning to extract discriminative features from the 2D expanded gait cycles and jointly optimize the identification model and the spectro-temporal features in a discriminative fashion.”]). 
receiving movement data describing movement, in multiple dimensions, of one or more computer systems of one or more users, the movement data comprising sensor data acquired from one or more sensors of the one or more computer systems; (Dehzangi teaches receiving 3D movement data from five sensors placed on various locations on a user through a wearable sensor system, employed in devices such as smart watches (i.e. the computer system). [Dehzangi page 5 sec. 2.1. ¶1: “A set of five inertial sensors were placed at various locations including chest, right wrist, right knee, right ankle and lower back in order to conduct a gait identification performance comparison between different sensor locations and improving the overall performance via multi-sensor fusion. […] The motion sensor system employed for this study was Shimmer sensor platform, which is a wearable senor platform with wireless interface. It houses both the accelerometer and gyroscope inertial sensors.”. page 5 sec. 2.2 ¶1: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors)”, Abstract: “The wide spread usage of wearable sensors such as in smart watches has provided
continuous access to valuable user generated data such as human motion that could be used to identify an individual based on his/her motion patterns such as, gait.”]). 
performing pre-processing of the movement data to provide processed movement data for processing by a deep neural network to extract local patterns; (Dehzangi teaches performing various preprocessing operations such as calculating magnitude and filtering before processing by a neural network. [Dehzangi page 5 sec. 2.2 ¶1-2: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors) collected during the experiment is contaminated with various noise factors such as motion artifacts, step impacts, sensor orientation and location related noises along with the necessary gait information. To alleviate the orientation related biases, resultant vectors of the triaxial sensor data (i.e., accelerometer and gyroscope recorded data) is computed using Equation (1). […] Since typical gait data for normal walking has frequency components in the range of 0.5 to 3.5 Hz, a 10-th order Butterworth bandpass filter was used to extract the required frequency components from the resultant vectors of the IMUs”, Fig. 2: 

    PNG
    media_image1.png
    631
    1159
    media_image1.png
    Greyscale
]). 
and training the deep neural network using the processed movement data; (Dehzangi teaches training the DCNN using the sensor data. [Dehzangi page 3 sec. 1 ¶6: “Therefore, in this paper, we design a deep convolutional neural network (DCNN) model that is trained for each of the sensor nodes (i.e., five inertial sensors) and the modalities (i.e., accelerometer and Gyroscope readings)”]). 
and providing the trained deep neural network for gait-based behavioral verification of user identity based on determinate vectors output from the trained deep neural network. (Dehzangi teaches using the DCNN for gait-based identification of the test subjects. [Dehzangi page 9 sec. 2.5 ¶3: “We have developed a non-parametric fully supervised DCNN model for motion-based gait authentication. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”, Abstract: “Based on our experimental results, 91% subject identification accuracy was achieved using the best individual IMU and 2DTF-DCNN.”]). 
a computer readable storage medium storing instructions for execution to perform a method comprising.” 
Zizi teaches a biometric verification system using motion sensor data. Zizi teaches: 
a computer readable storage medium storing instructions for execution to perform a method comprising: (Zizi teaches a processor readable storage medium storing instructions to perform the biometric authentication method. [Zizi ¶278: “For example, a processor (e.g., processor 701 in FIG. 7) may be configured (in hardware, Software, or a combination of hard ware and software) by instructions to perform the functional processes of the NFP authentication controller described herein. The program instructions or code segments can be stored in a processor readable medium or storage device (e.g., storage device 702 in FIG. 7) that are coupled to or at least in communication with the one or more processors. The processor readable medium may include a storage device or any medium that can store information.”]).
Dehzangi, Zizi, and the instant application are analogous art because they are all directed to biometric verification via processing motion sensor data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by Dehzangi to include a computer readable storage medium storing instructions as taught by Zizi. One would be motivated to do so to conserve power and reduce training and identification time, as suggested by Zizi (Zizi ¶277: “Training time and identification is quick, only a few seconds needed. Accordingly, the neurological algorithms can con server power and intelligently use the battery power that is usually available in mobile device electronics.”).

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Zizi and further in view of Brandt (“Classification of Acceleration Data for Biometric Gait Recognition on Mobile Devices”) (herein thereafter Brandt).  

Regarding Claim 5:
Dehzangi in view of Zizi teach “The method of claim 4” as seen above. 
Neither Dehzangi nor Zizi teach “wherein the extracting further comprises establishing coefficients of the filterbank by creating a triangular filterbank across frequencies in the power spectral density for each step in a sample, and generating overlapping filters spaced between a selected low and a selected high frequency.”
Brandt teaches biometric gait identification using machine learning. Brandt teaches: 
wherein the extracting further comprises establishing coefficients of the filterbank by creating a triangular filterbank across frequencies in the power spectral density for each step in a sample, (Brandt teaches cepstrum analysis using mel-frequency scale and extracting features using the mel-frequency cepstral coefficients. The coefficients are determined through a process shown in Fig. 6.2 and include processing the data through a mel frequency filter bank, which is a triangular filterbank as per Figure 1 of Vergin et al. [Brandt Abstract: “The gait characteristics are captured using the builtin accelerometer that has been increasingly becoming standard equipment of smartphones in recent years. Various features are extracted from the measured accelerations and utilized to train a support vector machine (SVM) for user verification. Among the extracted features are power cepstrum representations like the mel-frequency cepstral coefficients (MFCC)”, Fig. 6.2: 

    PNG
    media_image5.png
    154
    844
    media_image5.png
    Greyscale
, 
Vergin et al.: 

    PNG
    media_image6.png
    607
    600
    media_image6.png
    Greyscale
]).
and generating overlapping filters spaced between a selected low and a selected high frequency. (Brandt teaches generating Mel filter between the selected low of 0 Hz and a selected high of 1600 Hz. As per Figure 1 of Vergin et al., it can be seen that Mel filters overlap. [Brandt page 87 sec. 7.2.2. ‘MFCC Optimization 1: Frequency Mapping’ ¶1: “Obviously, the lowest band edge of mel filters is set to 0 Hz. As discussed, the setting for the highest band edge of mel filters is dependent on the used interpolation rate. Therefore, the maximum frequency is set to 1600 Hz. Vergin et al.: see figure in previous limitation]). 
The combined system of Dehzangi in view of Zizi, the system of Brandt, and the instant application are analogous art because they are all directed to biometric gait verification via machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by the combined teachings of Dehzangi in view of Zizi to include  a triangular filterbank and overlapping filters as taught by Brandt. One would be motivated to do so to use the system entirely on a mobile device, as suggested by Brandt (Brandt sec. 1.3 ¶2-3: “The approach should be developed in a way that the algorithms can be transferred to the end-user devices so that the whole process, from the building of the classifiers to the owner verification, works well with the computing capabilities of current smartphones. […] An outcome of the thesis should be the necessary knowledge to build a prototype for training and biometric verification that works entirely on the mobile device.”).

Regarding Claim 16:
Claim 16 is a computer system claim, corresponding to computer-implemented method claim 5. The only difference is that claim 15 does cites a computer system configured to perform a method whereas claim 5 cites a computer-implemented method. Claim 15 is rejected for the same reasons as claim 5.

Claim 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Oland (“Be Careful What You Backpropagate: A Case For Linear Output Activations & Gradient Boosting”) (herein thereafter Oland).  

Regarding Claim 9:
Dehzangi teaches “The method of claim 8” as seen above. 
Dehzangi further teaches:
and using the appended (Dehzangi teaches the last layer being a fully connected layer that results in classification of gait data. Dehzangi teaches training a 10-class classification model to minimize a Softmax loss function, a form of logistic regression. Logistic regression is used for linearly separable data as per Guestrin page 7-8 slides 14-15. Logistic regression is a linear classifier where the decision rule is a hyperplane. As the data has a separating hyperplane in which to make the decision by, the data is linearly separable. [Dehzangi page 9 sec. 2.5 ¶3: “n. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects. Training minimizes a SoftMax loss function with respect to network parameters such as weights and biases using a gradient descent method”, Guestrin page 7 slide 14: “LR is a linear classifier • decision rule is a hyperplane”, page 8 slide 15: “A dataset is linearly separable iff ∃ a separating hyperplane”]). 
Dehzangi teaches the last layer being a fully connected layer but does not teach its activation function (Dehzangi Fig. 10). Dehzangi does not teach “appending to the deep neural network a linear layer having a linear activation function.”
Oland teaches linear activation functions for classification tasks for neural networks. Oland teaches: 
further comprising: appending to the deep neural network a linear layer having a linear activation function; (Oland teaches that the output activation function should be a linear activation function. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
Dehzangi, Oland, and the instant application are analogous art because they are all directed to deep neural networks for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by Dehzangi to include “appending to the deep neural network a linear layer having a linear activation function” as taught by Oland. One would be motivated to do so for faster convergence, leading to shorter training times, as suggested by Oland (Oland Abstract: “In the latter case, using the stateof-the-art neural network architecture, the model converged 33% faster with our method than with the standard softmax activation, and that with a slightly better performance to boot.”).

Regarding Claim 11:
Dehzangi in view of Oland teach “The method of claim 9” as seen above. 
	Dehzangi further teaches:
wherein the (Dehzangi teaches the output of the last layer being a one-dimensional vector of length 10, corresponding to the total number of subjects.  [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
Dehzangi does not teach “wherein the linear layer 

wherein the linear layer (Oland teaches the output layer having a linear activation function. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Dehzangi to include the linear layer as taught by Oland for at least the same reasons as discussed above in claim 9.

Regarding Claim 12:
Dehzangi in view of Oland teach “The method of claim 11” as seen above. 
	Oland further teaches: 
wherein the linear layer comprises output nodes of the deep neural network and (Oland teaches the last (i.e. output) layer of the neural network being a linear layer. As each layer of a neural network has nodes, the output linear layer would comprise of output nodes. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
Dehzangi further teaches: 
wherein each output node of the linear layer corresponds to a predicted probability that a movement data sample is for a specific subject user of the subject users. (Dehzangi teaches the output of the DCNN being a probability vector consisting of probabilities that the movement data sample is for each of 10 subjects. [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
.

Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Oland and further in view of Stanford CS231n Notes (“CS231n Convolutional Neural Networks for Visual Recognition”) (herein thereafter CS231n).  

Regarding Claim 10:
Dehzangi in view of Oland teach “The method of claim 9” as seen above. Dehzangi further teaches: 
the trained deep neural network to translate user movement data into points within a deep neural network vector space of the deep neural network. (Examiner notes that “deep neural network vector space of the deep neural network” is not well defined and is interpreted as a vector space resulting from the deep neural network. Dehzangi teaches vectors resulting from the movement data being processed by the trained deep neural network. [Dehzangi page 11 sec. 3.3 ¶1: “The i-th DCNN maps the gait segment x to a score vector Si(x) = {Si,j(x)|j = 1, 2, ..., M}, in which each element, Si,j (x), is the log-likelihood score of x associated with the DCNN i and target subject j.”]). 
Dehzangi does not teach “further comprising discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity.” 
CS231n teaches convolutional neural networks for classification tasks. CS231n teaches: 
further comprising discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity, (CS231 teaches removing the last fully connected layer of a convolutional neural network to make the CNN a fixed feature extractor. [CS231n: “ConvNet as fixed feature extractor. Take a ConvNet pretrained on ImageNet, remove the last fully-connected layer (this layer's outputs are the 1000 class scores for a different task like ImageNet), then treat the rest of the ConvNet as a fixed feature extractor for the new dataset.”]). 
The combined system of Dehzangi in view of Oland, the teachings of CS231n, and the instant application are analogous art because they are all directed to convolutional neural networks for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Dehzangi in view of Oland to include “further comprising discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity” as taught by CS231n. One would be motivated to do so to reduce disruptive responses to anomalies so as to save future training time by being able to use the trained deep neural network as a pretrained model, as suggested by CS231n (CS231 page 1 ¶1: “In practice, very few people train an entire Convolutional Network from scratch (with random initialization), because it is relatively rare to have a dataset of sufficient size. Instead, it is common to pretrain a ConvNet on a very large dataset (e.g. ImageNet, which contains 1.2 million images with 1000 categories), and then use the ConvNet either as an initialization or a fixed feature extractor for the task of interest.”, page 2 ¶1: “Since modern ConvNets take 2-3 weeks to train across multiple GPUs on ImageNet”).

Regarding Claim 18:
“The computer system of claim 14” as seen above. Dehzangi further teaches: 
wherein the linear layer is a one-dimensional vector of length n, where n is a number of subject users represented by movement data of the received movement data, (Dehzangi teaches the output of the last layer being a one-dimensional vector of length 10, corresponding to the total number of subjects.  [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
wherein each output node of the linear layer corresponds to a predicted probability that a movement data sample is for a specific subject user of the subject users; (Dehzangi teaches the output of the DCNN being a probability vector consisting of probabilities that the movement data sample is for each of 10 subjects. [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
using the appended linear layer to train the deep neural network as an n- class classification problem using logistic regression to learn linearly-separable features for identifying users; (Dehzangi teaches the last layer being a fully connected layer that results in classification of gait data. Dehzangi teaches training a 10-class classification model to minimize a Softmax loss function, a form of logistic regression. Logistic regression is used for linearly separable data as per Guestrin page 7-8 slides 14-15. Logistic regression is a linear classifier where the decision rule is a hyperplane. As the data has a separating hyperplane in which to make the decision by, the data is linearly separable. [Dehzangi page 9 sec. 2.5 ¶3: “n. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects. Training minimizes a SoftMax loss function with respect to network parameters such as weights and biases using a gradient descent method”, Guestrin page 7 slide 14: “LR is a linear classifier • decision rule is a hyperplane”, page 8 slide 15: “A dataset is linearly separable iff ∃ a separating hyperplane”]). 
the trained deep neural network to translate user movement data into points within a deep neural network vector space of the deep neural network.(Examiner notes that “deep neural network vector space of the deep neural network” is not well defined and is interpreted as a vector space resulting from the deep neural network. Dehzangi teaches vectors resulting from the movement data being processed by the trained deep neural network. [Dehzangi page 11 sec. 3.3 ¶1: “The i-th DCNN maps the gait segment x to a score vector Si(x) = {Si,j(x)|j = 1, 2, ..., M}, in which each element, Si,j (x), is the log-likelihood score of x associated with the DCNN i and target subject j.”]). 
Dehzangi does not teach “wherein the method further comprises: appending to the deep neural network a linear layer having a linear activation function,” “wherein the linear layer comprises output nodes of the deep neural network,” or “discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity.”
Oland teaches linear activation functions for classification tasks for neural networks. Oland teaches: 
wherein the method further comprises: appending to the deep neural network a linear layer having a linear activation function, (Oland teaches that the output activation function should be a linear activation function. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
wherein the linear layer comprises output nodes of the deep neural network, and (Oland teaches the last (i.e. output) layer of the neural network being a linear layer. As each layer of a neural network has nodes, the output linear layer would comprise of output nodes. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
Dehzangi, Oland, and the instant application are analogous art because they are all directed to deep neural networks for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by Dehzangi to include the last layer having a linear activation function as taught by Oland. One would be motivated to do so for faster convergence, leading to shorter training times, as suggested by Oland (Oland Abstract: “In the latter case, using the stateof-the-art neural network architecture, the model converged 33% faster with our method than with the standard softmax activation, and that with a slightly better performance to boot.”).
Oland does not teach “discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity”
CS231n teaches convolutional neural networks for classification tasks. CS231n teaches: 
and discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity, (CS231 teaches removing the last fully connected layer of a convolutional neural network to make the CNN a fixed feature extractor. [CS231n: “ConvNet as fixed feature extractor. Take a ConvNet pretrained on ImageNet, remove the last fully-connected layer (this layer's outputs are the 1000 class scores for a different task like ImageNet), then treat the rest of the ConvNet as a fixed feature extractor for the new dataset.”]). 
The combined system of Dehzangi in view of Oland, the teachings of CS231n, and the instant application are analogous art because they are all directed to convolutional neural networks for classification.
further comprising discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity” as taught by CS231n. One would be motivated to do so to reduce disruptive responses to anomalies so as to save future training time by being able to use the trained deep neural network as a pretrained model, as suggested by CS231n (CS231 page 1 ¶1: “In practice, very few people train an entire Convolutional Network from scratch (with random initialization), because it is relatively rare to have a dataset of sufficient size. Instead, it is common to pretrain a ConvNet on a very large dataset (e.g. ImageNet, which contains 1.2 million images with 1000 categories), and then use the ConvNet either as an initialization or a fixed feature extractor for the task of interest.”, page 2 ¶1: “Since modern ConvNets take 2-3 weeks to train across multiple GPUs on ImageNet”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Brandt.  

Regarding Claim 13:
Dehzangi teaches “The method of claim 1” as seen above. 
	Dehzangi further teaches: 
 (Dehzangi teaches using the DCNN for gait-based identification of the test subjects. [Dehzangi page 9 sec. 2.5 ¶3: “We have developed a non-parametric fully supervised DCNN model for motion-based gait authentication. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”, Abstract: “Based on our experimental results, 91% subject identification accuracy was achieved using the best individual IMU and 2DTF-DCNN.”]). 
	Dehzangi does not teach “wherein the providing the trained deep neural network provides the trained deep neural network to a computer system on which user identity of a subject user of the computer system is to be verified as being an identified user.” 
	Brandt teaches biometric gait identification using machine learning. Brandt teaches: 
wherein the providing the trained (Brandt teaches a method for machine learning training and biometric verification all on a mobile device (i.e. the computer system). Brandt does not teach a deep neural network. Dehzangi teaches a deep neural network. [Brandt page 21 sec. 1.3 ¶1-3: “The goal of this thesis is to develop an approach for implementing a biometric gait recognition that can be used for authentication purposes on mobile devices such as modern smartphones, i.e. the holder of a phone can be verified as the owner. The employment of machine learning techniques serves as a main concept to classify a person either as a valid user or as a perpetrator. […] An outcome of the thesis should be the necessary knowledge to build a prototype for training and biometric verification that works entirely on the mobile device.”]). 
The system of Dehzangi, the system of Brandt, and the instant application are analogous art because they are all directed to biometric gait verification via machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by Dehzangi to include “wherein the providing the trained deep neural network provides the trained deep neural network to a computer system on which user identity of a subject user of the computer system is to be verified as being an identified user” as taught by Brandt. One would be motivated to do so to allow for continuous, unobtrusive verification entirely on a mobile device, as suggested by Brandt (Brandt page 5 Abstract ¶3: “The goal is to develop an unobtrusive continuous verification running in the background and allowing the user a convenient, but secure usage.”, page 21 sec. 1.3 ¶3: “An outcome of the thesis should be the necessary knowledge to build a prototype for training and biometric verification that works entirely on the mobile device.”]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dehzangi in view of Zizi, Brandt, Oland, and CS231n.  

Regarding Claim 20:
Dehzangi in view of Zizi teach “The computer program product of claim 19” as seen above. 
	Dehzangi further teaches:
wherein: the pre-processing comprises: determining magnitudes of the movement data as a composite of movement in x, y, and z dimensions; (Dehzangi teaches calculating magnitude of the sensor data as per equation 1. [Dehzangi page 5 sec. 2.2 ¶1: “To alleviate the orientation related biases, resultant vectors of the triaxial sensor data (i.e., accelerometer and gyroscope recorded data) is computed using Equation (1)”, Equation (1):                                 
                                    M
                                    a
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    R
                                    =
                                     
                                    
                                        
                                            
                                                R
                                            
                                            
                                                x
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                        +
                                        
                                            
                                                R
                                            
                                            
                                                y
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                        +
                                        
                                            
                                                R
                                            
                                            
                                                z
                                            
                                            
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                              ]). ]). 
filtering out individual spikes in magnitude above a threshold as noise; (Dehzangi teaches filtering out data over a threshold of 3.5 Hz as frequencies above that would not be within normal walking frequencies and would be noise. [Dehzangi page 5 sec. 2.2 ¶1: “The raw accelerometer and gyroscope data (Rx, Ry and Rz vectors) collected during the experiment is contaminated with various noise factors such as motion artifacts, step impacts, sensor orientation and location related noises along with the necessary gait information.”, page 5-6 sec. 2.2 ¶2: “Since typical gait data for normal walking has frequency components in the range of 0.5 to 3.5 Hz, a 10-th order Butterworth bandpass filter was used to extract the required frequency components from the resultant vectors of the IMUs.”]). 
performing step detection against at least some of the movement data, the step detection isolating a plurality of samples of movement data having a given number of consecutive steps that one or more corresponding users has taken; (Dehzangi teaches extracting gait cycles from the sensor data. Gait cycles are equivalent to step detection. The gait cycle extraction shows users taking a number of steps.  [Dehzangi page 6 sec. 2.3 ¶1: “Since the data collection through all the sensors is time synchronized, we extracted the gait cycles from the sensor#1 (i.e., the ankle sensor) and used the same markers for other sensors.”, page 6 sec. 2.3 ¶2: “To approximate the gait cycle frequency, the resultant vectors of accelerometer data from sensor#1 RAcc are passed through a band pass filter of rage 0.5–1.5 Hz. […] A Fourier transform is performed on the resultant data and the dominant frequency component within the range of 0.5 to 1.5 Hz is selected as the gait cycle frequency of that subject fcycle.”, Fig. 4: 
    PNG
    media_image2.png
    572
    869
    media_image2.png
    Greyscale
]). 
and extracting signal processing features from the plurality of samples, (Examiner notes that signal processing features is not well defined and is interpreted as frequencies of the samples of the movement data. Dehzangi teaches performing a Fourier transform on the movement data to transform the data to the frequency domain. [Dehzangi page 6 sec. 2.3 ¶2: Frequency Analysis consists of finding the energy distribution as a function of the frequency index ω. Therefore, it is necessary to transform the signal to the frequency domain by means of the Fourier transformation:                                 
                                    X
                                    
                                        
                                            ω
                                        
                                    
                                    =
                                     
                                    
                                        ∫
                                        
                                            x
                                            
                                                
                                                    t
                                                
                                            
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    j
                                                    t
                                                    ω
                                                
                                            
                                             
                                            d
                                            t
                                             
                                        
                                    
                                     
                                
                            where x(t) is the time domain signal. A Fourier transform is performed on the resultant data and the dominant frequency component within the range of 0.5 to 1.5 Hz is selected as the gait cycle frequency of that subject fcycle.”]). 
wherein the linear layer is a one-dimensional vector of length n, where n is a number of subject users represented by movement data of the received movement data, (Dehzangi teaches the output of the last layer being a one-dimensional vector of length 10, corresponding to the total number of subjects.  [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
wherein each output node of the linear layer corresponds to a predicted probability that a movement data sample is for a specific subject user of the subject users; (Dehzangi teaches the output of the DCNN being a probability vector consisting of probabilities that the movement data sample is for each of 10 subjects. [Dehzangi page 9 sec. 2.5 ¶3: “The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects.”]).  
using the appended linear layer to train the deep neural network as an n-class classification problem using logistic regression to learn linearly- separable features for identifying users; (Dehzangi teaches the last layer being a fully connected layer that results in classification of gait data. Dehzangi teaches training a 10-class classification model to minimize a Softmax loss function, a form of logistic regression. Logistic regression is used for linearly separable data as per Guestrin page 7-8 slides 14-15. Logistic regression is a linear classifier where the decision rule is a hyperplane. As the data has a separating hyperplane in which to make the decision by, the data is linearly separable. [Dehzangi page 9 sec. 2.5 ¶3: “n. The model takes a 3D input image xi and transforms it into a prediction probability vector yi for ten different classes which correspond to the 10 participating subjects. Training minimizes a SoftMax loss function with respect to network parameters such as weights and biases using a gradient descent method”, Guestrin page 7 slide 14: “LR is a linear classifier • decision rule is a hyperplane”, page 8 slide 15: “A dataset is linearly separable iff ∃ a separating hyperplane”]). 
the trained deep neural network to translate user movement data into points within a deep neural network vector space of the deep neural network. (Examiner notes that “deep neural network vector space of the deep neural network” is not well defined and is interpreted as a vector space resulting from the deep neural network. Dehzangi teaches vectors resulting from the movement data being processed by the trained deep neural network. [Dehzangi page 11 sec. 3.3 ¶1: “The i-th DCNN maps the gait segment x to a score vector Si(x) = {Si,j(x)|j = 1, 2, ..., M}, in which each element, Si,j (x), is the log-likelihood score of x associated with the DCNN i and target subject j.”]). 
Zizi further teaches:
wherein the extracting comprises: determining a periodogram estimating a power spectral density; (Zizi teaches estimating a power spectral density from movement data. [Zizi ¶201: “The result of Fourier transform on the micro-motions signal is the spectral density (power spectrum or Fourier spectrum). FIG.16 illustrates an example of a spectral density taken on acceleration overtime for a tremor at the hand.”, Fig. 16: 
    
    PNG
    media_image4.png
    531
    936
    media_image4.png
    Greyscale
]). 
filtering-out power spectra above a predefined frequency as noise; (Zizi teaches filtering out frequencies higher maximum desired frequency as noise. [Zizi ¶109: “Motions with a higher frequency of interest may be considered to be noise. Accordingly, signals with a frequency higher than the maximum in desired range (e.g., 12 HZ or 30 HZ) in the raw motion signal are desirous to be filtered out.”]). 
and feeding the power spectral density into the filterbank to produce a fixed-length set of features; (Zizi teaches getting a Cepstrum from the power spectral density and then filtering out everything except for the first five peaks (i.e. the features) of the Cepstrum waveform. The first five features are the fixed-length set of features extracted for each user. [Zizi ¶197: “One type of inverse spectral analysis that may be used is a Cepstrum analysis”, ¶198: “Generally, a CEPSTRUM is the result of taking the Inverse Fourier transform (IFT) of the logarithm of the estimated spectrum of a signal”, ¶211: “Thus, the values of the amplitudes and quefrencies extracted for the first five peaks P1, P2, P3, P4, P5 can be used to distinguish the identity of users”, ¶213: “The first N features extracted from a CEPSTRUM waveform can be used to regenerate an NFP and used by the NFP authentication classifier to classify matches with authorized user calibration parameters.”, ¶222: “The first five peaks of the CEPSTRUM signal wave form are the predetermined features to be extracted for each user from the different micro-motion signals of each user.”]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Dehzangi to include a power spectral density, filtering out noise in the power spectra, and inputting the power spectra into a filterbank as taught by Zizi for at least the same reasons as discussed above in claim 19.
Neither Dehzangi nor Zizi teach the rest of the claimed of limitations. 
Brandt teaches biometric gait identification using machine learning. Brandt teaches: 
establishing a filterbank, comprising establishing coefficients of the filterbank by creating a triangular filterbank across frequencies in the power spectral density for each step in a sample, (Brandt teaches cepstrum analysis using mel-frequency scale and extracting features using the mel-frequency cepstral coefficients. The coefficients are determined through a process shown in Fig. 6.2 and include processing the data through a mel frequency filter bank, which is a triangular filterbank as per Figure 1 of Vergin et al. [Brandt Abstract: “The gait characteristics are captured using the builtin accelerometer that has been increasingly becoming standard equipment of smartphones in recent years. Various features are extracted from the measured accelerations and utilized to train a support vector machine (SVM) for user verification. Among the extracted features are power cepstrum representations like the mel-frequency cepstral coefficients (MFCC)”, Fig. 6.2: 

    PNG
    media_image5.png
    154
    844
    media_image5.png
    Greyscale
, 
Vergin et al: 

    PNG
    media_image6.png
    607
    600
    media_image6.png
    Greyscale
]).
and generating overlapping filters spaced between a selected low and a selected high frequency; (Brandt teaches generating Mel filter between the selected low of 0 Hz and a selected high of 1600 Hz. As per Figure 1 of Vergin et al., it can be seen that Mel filters overlap. [Brandt page 87 sec. 7.2.2. ‘MFCC Optimization 1: Frequency Mapping’ ¶1: “Obviously, the lowest band edge of mel filters is set to 0 Hz. As discussed, the setting for the highest band edge of mel filters is dependent on the used interpolation rate. Therefore, the maximum frequency is set to 1600 Hz. Vergin et al: see figure in previous limitation]). 
The combined system of Dehzangi in view of Zizi, the system of Brandt, and the instant application are analogous art because they are all directed to biometric gait verification via machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by the combined teachings of Dehzangi in view of Zizi to include a triangular filterbank and overlapping filters as taught by Brandt. One would be motivated to do so to use the system entirely on a mobile device, as suggested by Brandt (Brandt sec. 1.3 ¶2-3: “The approach should be developed in a way that the algorithms can be transferred to the end-user devices so that the whole process, from the building of the classifiers to the owner verification, works well with the computing capabilities of current smartphones. […] An outcome of the thesis should be the necessary knowledge to build a prototype for training and biometric verification that works entirely on the mobile device.”).
Brandt does not teach the rest of the claimed limitations. 
Oland teaches linear activation functions for classification tasks for neural networks. Oland teaches:
and and the method further comprises: appending to the deep neural network a linear layer having a linear activation function, (Oland teaches that the output activation function should be a linear activation function. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
wherein the linear layer comprises output nodes of the deep neural network, and  (Oland teaches the last (i.e. output) layer of the neural network being a linear layer. As each layer of a neural network has nodes, the output linear layer would comprise of output nodes. [Oland page 2 sec. 1.1 ¶1: “We contend, that for the very same reason that saturating units in the hidden layers should be avoided, linear output activations are to be preferred.”]). 
The combined system of Dehzangi in view of Zizi and Brandt, the teachings of Oland, and the instant application are analogous art because they are all directed to deep neural networks for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gait identification method disclosed by the combined system of Dehzangi in view of Zizi and Brandt to include the last layer having a linear activation function as taught by Oland. One would be motivated to do so for faster convergence, leading to shorter training times, as suggested by Oland (Oland Abstract: “In the latter case, using the stateof-the-art neural network architecture, the model converged 33% faster with our method than with the standard softmax activation, and that with a slightly better performance to boot.”).
Oland does not teach “discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity.”
CS231n teaches convolutional neural networks for classification tasks. CS231n teaches: 
and discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity, (CS231 teaches removing the last fully connected layer of a convolutional neural network to make the CNN a fixed feature extractor. [CS231n: “ConvNet as fixed feature extractor. Take a ConvNet pretrained on ImageNet, remove the last fully-connected layer (this layer's outputs are the 1000 class scores for a different task like ImageNet), then treat the rest of the ConvNet as a fixed feature extractor for the new dataset.”]). 
The combined system of Dehzangi in view of Zizi, Brandt, and Oland; the teachings of Oland; and the instant application are analogous art because they are all directed to convolutional neural networks for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Dehzangi in view of Zizi, Brandt, and Oland to include “further comprising discarding the linear layer from the deep neural network to obtain the trained deep neural network for gait-based behavioral verification of user identity” as taught by CS231n. One would be motivated to do so to reduce disruptive responses to anomalies so as to save future training time by being able to use the trained deep neural network as a pretrained model, as suggested by CS231n (CS231 page 1 ¶1: “In practice, very few people train an entire Convolutional Network from scratch (with random initialization), because it is relatively rare to have a dataset of sufficient size. Instead, it is common to pretrain a ConvNet on a very large dataset (e.g. ImageNet, which contains 1.2 million images with 1000 categories), and then use the ConvNet either as an initialization or a fixed feature extractor for the task of interest.”, page 2 ¶1: “Since modern ConvNets take 2-3 weeks to train across multiple GPUs on ImageNet”).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Learning Human Identity from Motion Patterns” by Neverova et al. teaches biometric identification using human motion data and deep neural networks (Abstract: “We present a large-scale . 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Somie Park whose telephone number is (571)272-1056. The examiner can normally be reached 9:00am - 5:00pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SOMIE PARK/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126